internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------- ------------------------------------------- ------------------------------------------- ----------------------------- ------------------------------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-136843-13 date date legend decedent trust trust trust trust 1a trust 2a trust 3a child child child date date state state statute x ---------------------------------------- ------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------ - ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------- ------------------------------- ----------------------------------- --------------------------- --------------------------- ----------------- -------------------------------------------------------- ---- dear -------------------------------------------------------------- this letter responds to your authorized representative’s letter dated date requesting income estate gift and generation-skipping_transfer gst tax rulings with respect to the proposed division of trust the facts and representations submitted are summarized as follows plr-136843-13 decedent died on date a date prior to date article fourth of decedent’s will provides in relevant part that the residue of decedent’s estate is to be held in trust for x years from the date of decedent’s death the trustees are to pay the entire net_income of the trust annually to charitable organizations that the trustees select upon the expiration of x years from the date of decedent’s death the trust is to be divided into as many equal shares as there shall be children then living and the issue collectively of each child not then living one equal share for the benefit of each surviving child and one equal share for the issue collectively of each deceased child and to distribute the share for the issue collectively of a deceased child to such issue in equal shares per stripes outright the trustee is to retain the remaining share in a separate trust one trust for each child pursuant to decedent’s will on date the trust was divided into three trusts trust for the benefit of child and child 1’s family_trust for the benefit of child and child 2’s family and trust for the benefit of child and child 3’s family the trustees have the discretion to pay the income and principal of each trust to the beneficiary child the child’s spouse or the child’s issue in any amount that the trustee may deem to be for his her or their best interests upon the death of the child the trustee is to pay over the then remaining principal_amount of the trust to the surviving_spouse or issue of the child in such amounts as may be directed in child’s will the child is expressly excluded from directing that any portion of the trust be distributed to that child’s estate the child’s creditors or the creditors of the child’s estate the current trustees of trust trust and trust wish to resign the trustees intend to seek judicial approval of their resignation and appointment of successor trustees each trust owns an interest in a limited_liability_company llc after the current trustees resign the new trustees propose to partition each trust in a non-pro rata division trust 1’s interest in the llc will continue to be held by trust and the other assets of trust will be distributed to a new trust known as trust 1a trust 2’s interest in the llc will continue to be held by trust and the other assets of trust will be distributed to a new trust known as trust 2a trust 3’s interest in the llc will continue to be held by trust and the other assets of trust will be distributed to a new trust known as trust 3a in each case after the proposed partitions each successor trust will be subject_to the same terms and conditions to which the original trust was subject immediately prior to the partition thus each of the beneficiaries of the original trusts will have the same beneficial interests in the successor trusts state statute provides that in the absence of contrary or limiting provisions in the judgment or order appointing a fiduciary in the will deed or other instrument or in a subsequent court judgment or order every fiduciary shall in the exercise of good_faith plr-136843-13 and reasonable discretion have the power in the case of a trustee to divide a_trust before or after its initial funding into two or more separate trusts provided that such division will not materially impair the accomplishment of the trust purposes or the interests of any beneficiary distributions provided for by the governing instrument may be made from one or more of the separate trusts you have requested the following rulings trust trust and trust will continue to be exempt from the application of the gst tax after the proposed partitions trust 1a trust 2a and trust 3a will be exempt from the application of the gst tax after the proposed partitions none of the beneficiaries of trust trust and trust will be treated as making a gift_for gift_tax purposes as a result of the proposed partitions of trust trust and trust as a result of the proposed partitions none of trust trust trust trust 1a trust 2a and trust 3a and none of the beneficiaries of the trusts will realize gross_income for income_tax purposes law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus unless plr-136843-13 specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where in grantor established an irrevocable_trust for the benefit of grantor’s two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter plr-136843-13 in this case trust will be partitioned into trust and trust 1a trust will be partitioned into trust and trust 2a and trust will be partitioned into trust and trust 3a the proposed partitions will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed partitions will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the original trusts accordingly based on the facts submitted and the representations made we conclude that trust trust and trust will continue to be exempt from the application of the gst tax after the proposed partition further we also conclude that trust 1a trust 2a and trust 3a will be exempt from the application of the gst tax after the proposed partition ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of trust trust 1a trust trust 2a trust and trust 3a will have the same interests after the partitions that they had before the partitions because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed partitions no transfer of property will be deemed to occur as a result of the partitions accordingly based on the facts submitted and the representations made we conclude that none of the beneficiaries of trust trust and trust will be treated as making a gift_for gift_tax purposes as a result of the proposed partitions ruling sec_61 provides that gross_income includes gains derived from dealings in property plr-136843-13 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss realized is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss realized must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that a conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges and therefore do not result in the realization of gain_or_loss in this case trust 1a trust 2a and trust 3a will contain the same terms as trust trust and trust after the proposed partitions the beneficiaries will have the same beneficial_interest in the assets of trust 1a trust 2a and trust 3a that they had in the assets when those assets were held by trust trust and trust accordingly based on the facts submitted and the representations made we conclude that the proposed transfer of a portion of the assets currently in trust trust and trust to trust 1a trust 2a and trust 3a is not a sale_or_exchange and therefore will not result in the realization of gain_or_loss under sec_1001 to trust trust trust trust 1a trust 2a trust 3a or any of the trust beneficiaries in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136843-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
